Case 5:18-cv-00541-EEF-MLH Document 174 Filed 03/25/19 Page 1 of 1 PageID #: 3136



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION


  BRUCE CHARLES, on behalf of himself          *     CIVIL ACTION NO.:
  and all other similarly situated prisoners   *     5:18-CV-00541-EEF-MLH
  at David Wade Correctional Center,           *
                                               *     JUDGE ELIZABETH E. FOOTE
                                               *
         and                                   *
                                               *
  The ADVOCACY CENTER                          *
                                               *     USMJ MARK L. HORNSBY
         PLAINTIFFS,                           *
                                               *
  VS.                                          *     CLASS ACTION
                                               *
  JAMES M. LEBLANC, et al.,                    *
                                               *
         DEFENDANTS.                           *


                                               ORDER

         Considering Plaintiffs’ Motion to Voluntarily Dismiss Anthony Tellis,

         IT IS ORDERED that the Motion is granted and Mr. Tellis is dismissed as a named Plaintiff

  and representative of the putative class.




  Shreveport, Louisiana, this ____________
                               25th                 March
                                           day of _________________________, 2019.




                                               __________________________________________
                                               ELIZABETH ERNY FOOTE
                                               UNITED STATES DISTRICT JUDGE
